       Case 3:19-cr-05032-JLS Document 66 Filed 04/01/21 PageID.194 Page 1 of 1



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                       Case No.: 19CR5032-JLS
10                                      Plaintiff,
                                                     ORDER CONTINUING MOTION
11   v.                                              HEARING

12   LOUIS ALBERT CARRILLO,
13                                    Defendant.
14
15         Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that
16   the Motion Hearing presently scheduled for April 9, 2021 shall be continued to May 14,
17   2021 at 1:30 p.m. Defendant shall file an acknowledgement of the new hearing date by
18   April 23, 2021.
19         For the reasons set forth in the joint motion, the Court finds that the ends of justice
20   will be served by granting the requested continuance, and these outweigh the interests of
21   the public and the defendant in a speedy trial. Accordingly, the delay occasioned by this
22   continuance is excludable pursuant to18 U.S.C. §§ 3161(h)(1)(D) and (h)(7)(A).
23         IT IS SO ORDERED.
24   Dated: April 1, 2021
25
26
27
28


                                                                                      19CR5032-JLS
